                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

WANDA MITCHELL LASSITER,                            )
                                                    )
                             Plaintiff,             )
                                                    )
       v.                                           )           JUDGMENT
                                                    )         5:18-CV-242-D
NORTH CAROLINA COMMUNITY                            )
HEALTH CENTER,                                      )
                                                    )
                             Defendant.             )
                                                    )

Decision by Court.
On May 29, 2018, Wanda Mitchell Lassiter, proceeding pro se, moved for leave to proceed in
forma pauperis [D.E. 1]. On June 1, 2018, the court denied the motion [D.E. 4]. On July 3, 2018,
Lassiter filed a complaint against North Carolina Community Health Center Association
(''NCCHCA" or "defendant"), seeking relief under Title VII of the Civil Rights Act of 1964
("Title VII''), as amended, 42 U.S.C. § 2000e et seq. [D.E. 5]. On August 29, 2018, NCCHCA
moved to dismiss Lassiter’s complaint pursuant to Rule 12(b )(6) of the Federal Rules of Civil
Procedure [D.E. 15] and filed a memorandum in support [D.E. 16]. On December 14, 2018,
Lassiter responded in opposition [D.E. 22].

IT IS ORDERED, ADJUDGED AND DECREED the court GRANTS NCCHCA's motion to
dismiss [D.E. 15] and DISMISSES the complaint without prejudice.

This case is closed.

This judgment filed and entered on January 16, 2019, and served on:
Wanda Mitchell Lassiter (via U.S. Mail to P.O. Box 28602, Raleigh NC 27611)
Rosemary G. Kenyon (via CM/ECF Notice of Electronic Filing)
Patrick D. Lawler (via CM/ECF Notice of Electronic Filing)
Zebulon D. Anderson (via CM/ECF Notice of Electronic Filing)

                                            PETER A. MOORE, JR., CLERK
January 16, 2019
                                             /s/Lindsay Stouch
                                            By: Deputy Clerk
